McCLELLAN, J.
The conveyance by complainant and another to the administrator, as such, of the estate of the intestate, Boddie, of whom complainant was an heir at law, was nothing more nor less than a deed of trust for the benefit of the creditors of the estate of the intestate, the subject of which was real estate descended to complainant burdened with liability in an event to be taken to pay the debts against intestate’s estate. The administrator was constituted by the conveyance the repository of the legal title, which was impressed with the express trust to sell the property conveyed and to apply the proceeds thereof to the satisfaction of the demands of the creditors. The purpose and effect of the instrument is unmistakable. True, the creditors, not *204being parties to the conveyance for their benefit, might have repudiated the arrangement; but no averment of such declination appears in the bill, nor are they made parties to the bill. So we must take it that the beneficiaries of the trust created expressly or impliedly accepted the provision made for their benefit. — 2 Perry on Trusts, § 585. By this conveyance to the administrator as such Ward acquired no personal interest or right in the subject of the trust imposed to sell and apply the proceeds to the purpose provided, unless it be assumed, without any averment thereof, that the trustee was unfaithful to his duty as such in the performance of the duty and trust created by the instrument, which, for patent reasons, cannot and will not be assumed.
Conceding, then, but without deciding it, that a relation of trust and confidence existed between complainant and the administrator, in the matter and at the time of their transaction creating a trust for .the benefit of the creditors, the general rule, oft repeated in the decisions of this court, anent contracts. between parties occupying relations of confidence, cannot apply in this instance, for the reason that the repository of the complainant's confidence and trust, by which it is alleged the trustee under the deed imposed upon the confiding complainant and violated his duty by the exercise of undue influence, took personally no beneficial interest in or right to the subject of the conveyance. — Holt v. Agnew, 67 Ala. 368; Humphreys v. Burleson, 72 Ala. 5; Malone v. Kelley, 54 Ala. 532; Ferguson v. Lowery, 54 Ala. 510, 25 Am. Rep. 718; Kidd v. Williams, 132 Ala. 140, 31 South. 458, 56 L. R. A. 879; McQueen v. Wilson, 131 Ala. 606, 31 South. 94. The last-cited authority, while written in decision of questions arising from the execution of a will, declares the principle above asserted, viz., that the undue influence charged must be that a selfish purpose or end may be or is accomplished. *205If brevity were not here important, we would prefer to quote from these adjudications. So that, whatever may have been the relation existing between the administrator as such and the complainant at the time of the execution of the deed, no effect can be accorded that fact, unless the intervention of the respondents Woodward and other purchasers of the property, for value paid, from the trustee under the deed, alters the status so that the general doctrine founded upon the relations of confidence is applicable.
We think, and so hold, that the principle decisive of the case of Walker v. Nicrosi, 135 Ala. 353, 33 South. 161, is likewise decisive, in this respect, of the case at bar. In Walker v. Nicrosi, supra, a plea ivas filed by Mrs. Walker, in which it Avas averred, in substance, that she was not the principal debtor, but her husband ivas; that the mortgage rested on her separate estate; that, besides the relation of confidence resulting from the fact that they Avere husband and wife, such relation was further emphasized by the existence of a marriage contract between them; that the mortgagee kneAV of this relation at the time the note and mortgage were executed; and that, notAAdthstanding this knowledge of the relation then existing, the mortgagee accepted Mrs. Walker as surety for her husband’s debt, her signature to Avhich instruments was obtained by the undue influence of Walker. There Avas no questioning of her legal capacity to become the surety for her husband. Passing upon the sufficiency of this plea this court held such “plea insufficient upon the ground that it is not alleged that the complainant either particpated in, or induced or was privy to, or had any notice of, the alleged undue influence exercised by Hal T. Walker upon his Avife, Bessie W., in respect to the execution of the mortgage to complainant upon the supposed security of Avhich he parted with his money.”
*206The principle, which the cited case illustrates, is that one who purchases for value property of another unduly influenced to part therewith by a third party who occupies a position of confidence toward the assignor, releasor, or grantor will be protected under his contract or in acquired rights, unless the assignee, releasee, or grantee is privy to, participated in, induced, or had notice of the undue influence applied, and that mere knowledge or notice of the confidential relation existing at the time of the transaction between the parties so relationed will not avail to cast on the transaction suspicion and demand for explanation, or invoke an equity court’s investigation and scrutiny, to see that the confiding party has been apprised of all information, and that fair treatment was accorded in the transaction by the one in whom confidence as reposed. The cases of Moses v. Dade, 58 Ala. 211, Dent v. Long, 90 Ala. 172, 7 South. 640, Rogers v. Adams, 66 Ala. 600, Moog v. Strang, 69 Ala. 98, and Grider v. Mortgage Co., 99 Ala. 281, 12 South. 775, 42 Am. St. Rep. 58, cited in support of the conclusion announced by the court in Walker v. Nicrosi, supra, clearly and unequivocally do so, and also sustain the pronouncement made in the present appeal. The principle applied in this case demonstrates the want of equity in this bill; there being no charge in the bill of the requisite act or notice quoted, which must be done to afford this complainant any right to deprive the purchaser for value of the fruit of the transaction with the trustee under the deed.
Furthermore, and independent of the considerations stated, if it were conceded that any selfish benefit accrued ti) the administrator by virtue of the conveyance, the bill is equitably insufficient in another aspect. The execution of the deed is averred to have resulted from the representations made by the. administrator, but is *207entirely silent in averment that such representations were false in any respect.
Furthermore, the deed, in recital, shows that the estate was judicially declared insolvent. If that was the financial status of the estate, whether the decree of insolvency was binding on complainant or not, then the complainant was without interest in the estate. lienee, in order to give his bill equity, he must negative this recital, as well as affirm the solvency of the estate; and this, for the obvious reason that he is attacking the validity of a title consequent upon his deed, which was induced, he avers, by the representation of the personal representative, and with which he in no wise connects the purchaser for value.
The bill alleges no breach of the trust committed by the deed to the administrator as such, and, even if so it did, the purchaser for value must have been also connected therewith before his interest or title acquired by his purch'ase could be successfully assailed. Accordingly, tiie decree appealed from will be affirmed..
Affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.